                                                                                            Case 2:20-cv-09077-GW-JC Document 1 Filed 10/02/20 Page 1 of 7 Page ID #:1




                                                                                             1   VENABLE LLP
                                                                                                 Ari N. Rothman (SBN 296568)
                                                                                             2    anrothman@venable.com
                                                                                                 Bryan J. Weintrop (SBN 307416)
                                                                                             3    bjweintrop@venable.com
                                                                                                 2049 Century Park East, Suite 2300
                                                                                             4   Los Angeles, CA 90067
                                                                                                 Telephone: (310) 229-9900
                                                                                             5   Facsimile: (310) 229-9901
                                                                                             6   Attorneys for Defendant
                                                                                                 One Technologies, LLC
                                                                                             7

                                                                                             8                       UNITED STATES DISTRICT COURT
                                                                                             9                      CENTRAL DISTRICT OF CALIFORNIA
                                                                                            10                                   WESTERN DIVISION
                                                                                            11   Joshua Grossman,                        CASE NO. 2:20-cv-09077
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                            12                      Plaintiff,
                                                                                                                                         DEFENDANT ONE
                                                    LOS ANG ELES, CA 90067
VENABLE LLP




                                                                                            13               v.                          TECHNOLOGIES, LLC’S NOTICE
                                                                                                                                         OF REMOVAL
                                                                             310-229-9900




                                                                                            14   One Technologies LLC d/b/a
                                                                                                 Freescore360.com; and DOES 1-100        Los Angeles County Superior Court
                                                                                            15   inclusive,                              Case No. 20STCV32345
                                                                                            16                      Defendants.          Action Filed:     August 25, 2020
                                                                                                                                         Complaint Served: September 4, 2020
                                                                                            17                                           Removed:          September 30, 2020
                                                                                            18

                                                                                            19

                                                                                            20

                                                                                            21

                                                                                            22

                                                                                            23

                                                                                            24

                                                                                            25

                                                                                            26

                                                                                            27

                                                                                            28

                                                                                                                                                            NOTICE OF REMOVAL
                                                                                                 47223456
                                                                                            Case 2:20-cv-09077-GW-JC Document 1 Filed 10/02/20 Page 2 of 7 Page ID #:2




                                                                                             1              TO THE CLERK OF THE ABOVE-ENTITLED COURT, ALL
                                                                                             2   PARTIES, AND THEIR ATTORNEYS OF RECORD:
                                                                                             3              PLEASE TAKE NOTICE THAT pursuant to 28 U.S.C. §§ 1332, 1441,
                                                                                             4   and 1446, defendant One Technologies, LLC hereby removes to this Court the
                                                                                             5   above-captioned action from the Superior Court of the State of California for the
                                                                                             6   County of Los Angeles, for the reasons set forth below.
                                                                                             7                                     Statement of the Case
                                                                                             8              1.   On August 25, 2020, plaintiff Joshua Grossman filed a civil action in
                                                                                             9   the Superior Court of the State of California for the County of Los Angeles,
                                                                                            10   entitled Grossman v. One Technologies LLC (Case No. 2020STCV32345). Based
                                                                                            11   on “at least forty-five (45) unsolicited commercial emails (i.e., ‘spams’) [allegedly
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                            12   unlawful Unsolicited Commercial E-mails]” (Compl., ¶ 5) (emphasis in original),
                                                    LOS ANG ELES, CA 90067
VENABLE LLP

                                                                             310-229-9900




                                                                                            13   the complaint alleges one cause of action for Violations of California Business and
                                                                                            14   Professions Code section 17529.5 (id., ¶¶ 119-130).
                                                                                            15                            This Court Has Diversity Jurisdiction
                                                                                            16              2.   There is complete diversity of citizenship between the parties and the
                                                                                            17   amount in controversy exceeds $75,000, such that this Court has subject matter
                                                                                            18   jurisdiction over the dispute. See 28 U.S.C. § 1441(b); 28 U.S.C. § 1332.
                                                                                            19              3.   According to his complaint, “Plaintiff is now, and at all times relevant
                                                                                            20   has been, an individual domiciled in the State of California, Los Angeles County.”
                                                                                            21   Compl., ¶ 18.
                                                                                            22              4.   At the time the complaint was filed and through the time of this filing,
                                                                                            23   One Technologies has been (and is) a Delaware limited liability company
                                                                                            24   headquartered in Dallas, Texas. One Technologies’ principal place of business has
                                                                                            25   been (and is) in Texas, and not California. One Technologies’ members are all
                                                                                            26   individuals domiciled in Texas. None of its members are domiciled in California.
                                                                                            27                           The Amount in Controversy Exceeds $75,000
                                                                                            28              5.   Plaintiff states in the complaint that “The amount in controversy,
                                                                                                                                             1
                                                                                                                                                                      NOTICE OF REMOVAL
                                                                                                 47223456
                                                                                            Case 2:20-cv-09077-GW-JC Document 1 Filed 10/02/20 Page 3 of 7 Page ID #:3




                                                                                             1   exclusive of fees and costs, exceeds $25,000.” (Compl., ¶ 32 (emphasis added).)
                                                                                             2   However, the complaint does not allege the specific amount in controversy. When
                                                                                             3   assessing whether the plaintiff’s claims meets the amount in controversy
                                                                                             4   requirement of § 1332(a), the Court may consider the amount of the recovery of
                                                                                             5   attorneys’ fees, if the plaintiff is suing under a statute that authorizes an award of
                                                                                             6   fees to a prevailing party. Silverstein v. Keynetics, Inc., No. 18-cv-4100, 2018 WL
                                                                                             7   5795776, at *3 (C.D. Cal. Nov. 5, 2018) (citing Chavez v. JPMorgan Chase & Co.,
                                                                                             8   888 F.3d 413, 418 (9th Cir. 2018); Galt G/S v. JSS Scandinavia, 142 F.3d 1150,
                                                                                             9   1156 (9th Cir. 1998)); see also Soriano v. LendingTree, LLC, No. 17-cv-07078,
                                                                                            10   2018 WL 1788456, at *3 (N.D. Cal. Apr. 16, 2018). The amount in controversy
                                                                                            11   includes all relief claimed at the time of removal to which the plaintiff would be
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                            12   entitled if he prevails. Chavez v. JPMorgan Chase & Co., 888 F.3d 413, 418 (9th
                                                    LOS ANG ELES, CA 90067
VENABLE LLP

                                                                             310-229-9900




                                                                                            13   Cir. 2018).      Accordingly, future attorney’s fees are properly included in the
                                                                                            14   calculation of the amount in controversy, Fritsch v. Swift Transportation Co. of
                                                                                            15   Arizona, LLC, 899 F.3d 785, 795 (9th Cir. 2018), and the amount of attorney’s fees
                                                                                            16   properly considered is the amount the plaintiff is reasonably anticipated to recover
                                                                                            17   in the event the plaintiff prevails. Soriano v. LendingTree, LLC, No. 17-cv-07078,
                                                                                            18   2018 WL 1788456, at *2 (N.D. Cal. Apr. 16, 2018).
                                                                                            19              6.   In this case, the amount in controversy exceeds $75,000. Though
                                                                                            20   plaintiff fails to precisely quantify the amount of damages sought in the complaint,
                                                                                            21   plaintiff alleges that at least 45 allegedly unlawful emails are at issue (Compl., ¶
                                                                                            22   5.) California Business and Professions Code section 17529.5, the statute under
                                                                                            23   which plaintiff sues, authorizes “[l]iquidated damages of one thousand dollars
                                                                                            24   ($1,000) for each unsolicited commercial e-mail advertisement transmitted in
                                                                                            25   violation of this section, up to one million dollars ($1,000,000) per incident.” See
                                                                                            26   Cal. Bus. & Prof. Code § 17529.5(b)(1)(B)(ii); see also Compl., Prayer for Relief
                                                                                            27   (“WHEREFORE, Plaintiff prays that judgment be entered against Defendant for: .
                                                                                            28   . . Liquidated damages of $45,000 against Defendant in the amount of $1,000 per
                                                                                                                                           2
                                                                                                                                                                   NOTICE OF REMOVAL
                                                                                                 47223456
                                                                                            Case 2:20-cv-09077-GW-JC Document 1 Filed 10/02/20 Page 4 of 7 Page ID #:4




                                                                                             1   each of the forty-five (45) unlawful spam e-mail, as authorized by Bus. & Prof.
                                                                                             2   Code § 17529.5(b)(1)(B)(ii). . . .”). Thus, plaintiff requests $45,000 in liquidated
                                                                                             3   damages for the 45 allegedly unlawful emails.
                                                                                             4              7.   The statute at issue authorizes an award of attorney’s fees to a
                                                                                             5   prevailing plaintiff. Cal. Bus. & Prof. Code § 17529.5(b)(1)(C) (a “prevailing
                                                                                             6   plaintiff [] may also recover reasonable attorney’s fees and costs.”). See also
                                                                                             7   Compl., Prayer for Relief (“WHEREFORE, Plaintiff prays that judgment be
                                                                                             8   entered against Defendant for: . . . Reasonable attorneys’ fees and costs as
                                                                                             9   authorized by Bus. & Prof. Code § 17529.5(b)(1)(C).…”).
                                                                                            10              8.   Plaintiff’s attorney’s fees will exceed $30,000. Although the plaintiff
                                                                                            11   does not specifically state or allege in the complaint the amount of attorneys’ fees
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                            12   he seeks in relief pursuant to statute, at least one other plaintiff bringing suit under
                                                    LOS ANG ELES, CA 90067
VENABLE LLP

                                                                             310-229-9900




                                                                                            13   Cal. Bus. & Prof. Code § 17529.5 has sought and obtained attorneys’ fees awards
                                                                                            14   in excess of the amount in controversy threshold of $75,000. Balsam v. Trancos,
                                                                                            15   Inc., 203 Cal. App. 4th 1083, 1103, 138 Cal. Rptr. 3d 108, 123 (2012). In Balsam
                                                                                            16   v. Trancos, the plaintiff challenged eight commercial emails and recovered $7,000
                                                                                            17   in liquidated damages, after a trial on the merits as to his claims under Cal. Bus.
                                                                                            18   And Prof. § 17529.5. The plaintiff’s attorney sought $133,380 in attorney’s fees.
                                                                                            19   Balsam v. Trancos, Inc., 203 Cal. App. 4th 1083, 1103, 138 Cal. Rptr. 3d 108, 123
                                                                                            20   (2012). The Balsam court ultimately reduced the attorneys’ fees award pursuant to
                                                                                            21   statute to $81,900 and found that attorney’s fees of $400 per hour were reasonable.
                                                                                            22   Id. at 1104. The Balsam court also found that it was reasonable for two attorneys
                                                                                            23   to bill 231.5 hours in prosecuting the action (156 hours for one attorney, and 75.5
                                                                                            24   hours for another). Id.
                                                                                            25              9.   The number of emails at issue in Balsam v. Trancos (8 commercial
                                                                                            26   emails) is less than one-fifth of the number of commercial emails challenged by
                                                                                            27   plaintiff in this action (45). In addition, the hourly rate of plaintiff’s counsel in this
                                                                                            28   case is higher than the rate billed by the attorneys in Balsam v. Trancos. Plaintiff’s
                                                                                                                                             3
                                                                                                                                                                       NOTICE OF REMOVAL
                                                                                                 47223456
                                                                                            Case 2:20-cv-09077-GW-JC Document 1 Filed 10/02/20 Page 5 of 7 Page ID #:5




                                                                                             1   counsel recently sought, and a court approved, an award of attorney’s fees at a rate
                                                                                             2   of $450 per hour for David McGlothlin. See Morrison v. Express Recovery
                                                                                             3   Services, Inc., Case No. 1:17-cv-0051, 2020 WL 3791893, at *3 (D. Utah July 7,
                                                                                             4   2020). Applying plaintiff’s counsel hourly rate of $450 per hour, plaintiff’s
                                                                                             5   attorney would need to bill only 67 hours thru trial (less than one-third the amount
                                                                                             6   billed by the attorneys in Balsam v. Trancos) to reach over $30,000 in fees and
                                                                                             7   exceed the statutory amount in controversy threshold. Assuming a blended rate of
                                                                                             8   $350 per hour for attorneys at different levels at plaintiff’s counsel’s firm,
                                                                                             9   plaintiff’s attorneys would need to bill only 86 hours thru trial, less than half the
                                                                                            10   time billed by the attorneys in Balsam, to reach the minimum amount in
                                                                                            11   controversy.
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                            12              10.   Further, if the amount of attorneys’ fees sought by plaintiff and his
                                                    LOS ANG ELES, CA 90067
VENABLE LLP

                                                                             310-229-9900




                                                                                            13   counsel, pursuant to Cal. Bus. & Prof. Code § 17529.5 in Balsam v. Trancos is
                                                                                            14   sought here, the total amount of relief sought by plaintiff increases to $178,380
                                                                                            15   ($133,380 in attorneys’ fees and $45,000 in liquidated damages). This amount far
                                                                                            16   exceeds the $75,000 amount in controversy threshold required for this Court to
                                                                                            17   exercise diversity jurisdiction over this action pursuant to 28 U.S.C. § 1332(a).
                                                                                            18              11.   Even if the Court were to only add the amount of the attorneys’ fees
                                                                                            19   award actually granted by the trial court in Balsam v. Trancos, the amounts in
                                                                                            20   controversy here would be $126,900 ($81,900 in attorney’s fees plus $45,000 in
                                                                                            21   liquidated damages), thereby exceeding the statutory threshold of $75,000.
                                                                                            22              12.   Accordingly, plaintiff pleads entitlement to at least $75,000 (exclusive
                                                                                            23   of interest and costs)—well in excess of the minimum amount in controversy
                                                                                            24   required to establish diversity jurisdiction.        In all events, One Technologies
                                                                                            25   reserves all rights to oppose any request for attorneys' fees that plaintiff's counsel
                                                                                            26   might make as well as the reasonableness of such fees.
                                                                                            27                        Procedural Requirements for Removal Are Met
                                                                                            28              13.   This Notice of Removal is timely filed under 28 U.S.C. § 1446, as it is
                                                                                                                                              4
                                                                                                                                                                       NOTICE OF REMOVAL
                                                                                                 47223456
                                                                                            Case 2:20-cv-09077-GW-JC Document 1 Filed 10/02/20 Page 6 of 7 Page ID #:6




                                                                                             1   filed within 30 days of One Technologies’ receipt of the initial pleading purporting
                                                                                             2   to set forth the claims for relief on which this action is based.
                                                                                             3              14.   One Technologies received the Summons and Complaint on
                                                                                             4   September 4, 2020. One Technologies provided the Notice and Acknowledgment
                                                                                             5   of Receipt to plaintiff on September 24, 2020. The filing of this notice of removal,
                                                                                             6   therefore, is timely because One Technologies is filing it “within 30 days after
                                                                                             7   receipt by the defendant, through service or otherwise, of a copy of the initial
                                                                                             8   pleading setting forth the claim for relief upon which such action or proceeding is
                                                                                             9   based.” 28 U.S.C. § 1446(b)(1).
                                                                                            10              15.   One Technologies is filing herewith true and correct copies of the
                                                                                            11   state court filings with which it has been served, including copies of all process,
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                            12   pleadings, and orders. See Exhibit 1 (Complaint); Exhibit 2 (Summons); Exhibit 3
                                                    LOS ANG ELES, CA 90067
VENABLE LLP

                                                                             310-229-9900




                                                                                            13   (Civil Case Cover Sheet); Exhibit 4 (Civil Case Cover Sheet Addendum), Exhibit 5
                                                                                            14   (First Amended General Order), Exhibit 6 (Notice Of Case Assignment) and
                                                                                            15   Exhibit 7 (Notice And Acknowledgment Of Receipt).
                                                                                            16              16.   Pursuant to 28 U.S.C. §§ 84(c), 1441(a) and 1446(a), this Notice of
                                                                                            17   Removal is being filed in the United States District Court for the Central District of
                                                                                            18   California, which is the Federal District Court embracing the state court where this
                                                                                            19   action was filed.
                                                                                            20              17.   Pursuant to 28 U.S.C. § 1446(d), One Technologies is filing with the
                                                                                            21   clerk of the Superior Court of the State of California for the County of Los
                                                                                            22   Angeles, and serving upon plaintiff, a Notice to Adverse Party and State Court of
                                                                                            23   Removal of Action to Federal Court. Proof of same will be filed with this Court.
                                                                                            24              18.   One Technologies has complied with 28 U.S.C. § 1446(b)(2)(A)
                                                                                            25   insofar as there are no other defendants that must join in or consent to the removal.
                                                                                            26   The other defendants, unknown Does 1-100, are not required to join in or consent
                                                                                            27   to the removal. See, e.g., Fristoe v. Reynolds Metals Co., 615 F. 2d 1209, 1213 (9th
                                                                                            28   Cir. 1980).
                                                                                                                                             5
                                                                                                                                                                     NOTICE OF REMOVAL
                                                                                                 47223456
                                                                                            Case 2:20-cv-09077-GW-JC Document 1 Filed 10/02/20 Page 7 of 7 Page ID #:7




                                                                                             1              19.   No previous application has been made for the relief requested herein.
                                                                                             2              20.   This Notice of Removal has been signed pursuant to Fed. R. Civ. P.
                                                                                             3   11.
                                                                                             4              21.   One Technologies reserves the right to amend or supplement this
                                                                                             5   Notice of Removal.
                                                                                             6              22.   Should plaintiff seek to remand this case to state court, One
                                                                                             7   Technologies respectfully asks that it be permitted to brief and argue the issue of
                                                                                             8   this removal prior to any order remanding this case. In the event the Court decides
                                                                                             9   that remand is proper, One Technologies asks that the Court retain jurisdiction and
                                                                                            10   allow One Technologies to file a motion asking this Court to certify any remand
                                                                                            11   order for interlocutory review by the Ninth Circuit, pursuant to 28 U.S.C. §
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                            12   1292(b).
                                                    LOS ANG ELES, CA 90067
VENABLE LLP

                                                                             310-229-9900




                                                                                            13                                          Conclusion
                                                                                            14              Accordingly, One Technologies respectfully requests that this action be
                                                                                            15   removed to this Court.
                                                                                            16   Dated: October 2, 2020                      VENABLE LLP
                                                                                            17
                                                                                                                                             By: /s/ Ari N. Rothman
                                                                                            18                                                    Ari N. Rothman
                                                                                                                                                  Bryan J. Weintrop
                                                                                            19                                               Attorneys for Defendant
                                                                                                                                             One Technologies, LLC
                                                                                            20

                                                                                            21

                                                                                            22

                                                                                            23

                                                                                            24

                                                                                            25

                                                                                            26

                                                                                            27

                                                                                            28
                                                                                                                                              6
                                                                                                                                                                      NOTICE OF REMOVAL
                                                                                                 47223456
